Judgment, Supreme Court, Bronx County, rendered on April 17, 1975, convicting the defendant, after a jury trial, of the crimes of rape in the first degree and sodomy in the first degree and sentencing him to concurrent indeterminate terms of imprisonment of seven years for each crime is unanimously modified, on the law and in the exercise of discretion to reduce the sentence to concurrent indeterminate terms of imprisonment of three years for each crime and as modified affirmed. The case is remanded to the Supreme Court, Bronx County, for further proceedings pursuant to CPL 460.50 (subd 5). In reviewing the propriety of the sentence, consideration has been given to the crime itself and the background of the defendant. The defendant, 39 years of age, has no previous involvement with the law. He has a good reputation, has five children, whom he supports. He continued his education over many years and earned a college degree in 1964. Patently, the defendant is not an habitual criminal with anti-social orientation. In a case such as this, the object of sentence should be reformation and rehabilitation rather than the retribution that a sentence of this length seems to indicate. In view of the circumstances in which these crimes occurred, we deem the sentence to be excessive to the extent indicated. Concur — Kupferman, J. P., Evans, Capozzoli, Lane and Yesawich, JJ.